United States Securities and Exchange Commission Washington, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number: 000-29714 ICON public limited company (Exact name of Registrant as specified in its charter) Ireland (Jurisdiction of incorporation or organization) South County Business Park, Leopardstown, Dublin 18, Ireland. (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered American Depository Shares, representing Ordinary Shares, par value €0.06 each Ordinary Shares, par value €0.06 each NASDAQ Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act: Title of each class None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 28,835,244 Ordinary Shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as determined in Rule 405 of the Securities Act. Yes x No o If this report is an annual or transition report, indicate by check mark if registrant is not required to file reports pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non- accelerated filer Large Accelerated filer x Accelerated filer o Non-accelerated filer o Indicate by check mark which financial statement item the registrant has elected to follow: Item 17 o Item 18 x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x TABLE OF CONTENTS General 1 Cautionary Statement 1 Part I Item 1. Identity of Directors, Senior Management and Advisors 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 2 Item 4. Information on the Company 8 Item 5. Operating and Financial Review and Prospects 21 Item 6. Directors, Senior Management and Employees. 31 Item 7. Major Shareholders and Related Party Transactions 41 Item 8. Financial Information 44 Item 9. The Offer and the Listing 44 Item 10. Additional Information 45 Item 11. Quantitative and Qualitative Disclosures about Market Risk 51 Item 12. Description of Securities Other than Equity Securities 53 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 53 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 53 Item 15. Controls and Procedures 53 Item 16. Reserved 53 Part III Item 17. Financial Statements 54 Item 18. Financial Statements 54 Item 19. Financial Statements and Exhibits 54 General As used herein, “ICON plc”, the “Company” and “we” or “us” refer to ICON public limited company and its consolidated subsidiaries, unless the context requires otherwise. Unless otherwise indicated, ICON plc’s financial statements and other financial data contained in this Form 20-F are presented in United States dollars (“$”) and are prepared in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”). In this Form 20-F, references to "U.S. dollars", "U.S.$" or "$" are to the lawful currency of the United States, references to "pounds sterling", "sterling", "£", "pence" or "p" are to the lawful currency of the United Kingdom, references to “Euro” or “€” are to the European single currency adopted by fifteen members of the European Union (including the Republic of Ireland, France, Germany, Spain, Italy and the Netherlands). ICON publishes its consolidated financial statements in U.S. dollars. On July 27, 2005, the Board of Directors of the Company approved a change of the Company’s fiscal year end from a twelve-month period ending on May 31 to a twelve-month period ending on December 31. The Company made this change in order to align its fiscal year end with the majority of other contract research organizations. As a requirement of this change, the Company reported results for the seven-month period from June 1, 2005, to December 31, 2005, as a separate transition period.As of January 1, 2006, the Company’sfiscal year now begins on January 1 and ends on December 31 and its fiscal quarters end on the last day of March, June, September and December. On September 29, 2006, ICON’s shareholders approved a bonus issue of ordinary shares (the “Bonus Issue”) to shareholders of record as of the close of business on October 13, 2006 (the “Record Date”).The Bonus Issue provided for each shareholder to receive one bonus ordinary share for each ordinary share held as of the Record Date, effecting the equivalent of a 2-for-1 stock split.The Bonus shares were issued on October 16, 2006, to ordinary shareholders and on October 23, 2006, to holders of American Depositary Shares (“ADSs”).NASDAQ adjusted the trading price of ICON’s ADSs to effect the Bonus Issue prior to the opening of trading on October 24, 2006.All outstanding ordinary share amounts referenced in the consolidated financial statements and the notes thereto have been retrospectively restated to give effect to the Bonus Issue as if it had occurred as of the date referenced. Cautionary Statement Statements included herein which are not historical facts are forward looking statements.
